Andrias, J. (dissenting in part).
Given the Legislature’s “long *183history of protecting children in the home” (Jiggetts v Grinker, 75 NY2d 411, 420 [1990]), the trial court providently exercised its discretion in granting intervention and interim relief in order to prevent the possible evictions of intervenors-plaintiffs, all of whom are recipients of public assistance under the Safety Net Assistance program, “a successor program” within the meaning of the judgment in this case. Accordingly, I respectfully dissent and would modify the orders appealed from only to the extent of vacating the awards of attorneys’ fees and, as so modified, I would affirm.
The court properly concluded that the “adequacy” standard under Social Services Law § 350 (1) (a) applies to the Safety Net Assistance (SNA) program, such that the State’s provision of shelter allowances must bear a reasonable relation to the cost of housing in New York City for all families with dependent children, including those families that receive SNA after reaching the five-year limit under the Family Assistance (FA) program. In relevant part, Social Services Law § 350 (1) (a) provides:
“[a]llowances shall be adequate to enable the father, mother or other relative to bring up the child properly, having regard for the physical, mental and moral well-being of such child, in accordance with the provisions of [Social Services Law § 131-a (‘Monthly grants and allowances of public assistance’)] and other applicable provisions of law. Allowances shall provide for the support, maintenance and needs of one or both parents if in need, and in the home” (emphases added).
The Court of Appeals has stated that this section, in conjunction with Social Services Law § 344 (2) and § 350-j (3), “manifests] the Legislature’s determination that family units should be kept together in a home-type setting and impostes] a duty on [the State] to establish shelter allowances adequate for that purpose” (Jiggetts v Grinker, 75 NY2d at 417). Section 350 (1) (a)’s requirement that the State provide adequate shelter allowances to families with dependent children is not limited to any particular public assistance program under which benefits are funded.
Notably, in 1997, when the Legislature amended the Social Services Law to incorporate the 60-month federal time limitation on the receipt of what is now called “Temporary Assistance for Needy Families,” it did not amend section 350 (1) (a) in any way. The Legislature presumably was aware that the Court of *184Appeals, in Jiggetts (supra), had construed that statute to require adequate shelter allowances for all families with dependent children. Thus, the Legislature’s failure to change the language of section 350 (1) (a) persuasively indicates that it intended to make no change in the adequacy requirement. “[T]he legislative history of a particular enactment must be reviewed in light of the existing decisional law which the Legislature is presumed to be familiar with and to the extent it left it unchanged, that it accepted” (Matter of Knight-Ridder Broadcasting v Greenberg, 70 NY2d 151, 157 [1987]). Further, the language of section 350 (1) (a) remained intact even as the Legislature amended the Social Services Law to incorporate the 60-month time limit (§ 350 [2]) and to provide that:
“[a] person is eligible for safety net assistance who is financially needy . . . and . . . “resides in a family which is ineligible for [FA] or other assistance funded by the federal temporary assistance for needy families block grant because an adult in the family has exceeded the maximum durational limits on such assistance contained in [section 350 (2)]” (Social Services Law § 158 [1] [a]).
The trial court’s 1997 judgment in this case also requires the provision of adequate shelter allowances for timed-out families with dependent children receiving SNA. The judgment directed the State to develop adequate shelter allowances “for the Aid to Dependent Children program and any successor program” (emphasis added). That judgment was affirmed by this Court (261 AD2d 144 [1999], lv dismissed 94 NY2d 796 [1999]), and is final. As the trial court persuasively stated in its March 3, 2003 decision,
“[t]his language [in the 1997 judgment] meant to ensure the adequacy of shelter allowances in any future program that provides public assistance to families with dependent children. To the extent that the SNA program assists families with dependent children who reach their federal time limits, the program serves precisely that purpose. Accordingly, the ‘successor program’ language of the judgment covers families with dependent children who transition into the SNA program.” (196 Misc 2d 678, 688 [2003].)
The record establishes that recent state appropriations bills call for adequate shelter allowances for all families with depen*185dent children, including those, such as the instant intervenorsplaintiffs, that had received interim shelter allowance relief and transferred to SNA after becoming timed out.
Since the instant recipients have demonstrated a likelihood of success on the merits (and since they and their children faced possible eviction), the granting of preliminary injunctive relief to compel payment of rent arrears and monthly allowances to cover the contract rents was proper.
Since the main issue can be resolved on nonconstitutional grounds, the trial court properly declined to address constitutional issues raised by plaintiffs (see Matter of Beach v Shanley, 62 NY2d 241, 254 [1984]).
The trial court properly granted the intervention motions of the various proposed intervenors-plaintiffs. Permissive intervention pursuant to CPLR 1013 rests “in the discretion of the court.” “The courts are liberal in its allowance today—a relatively recent development—and distinctions between intervention of right and discretionary intervention are not sharply applied” (Siegel, NY Prac § 178, at 307 [4th ed] [citations omitted]). On such an application, the court must consider whether the proposed intervention “will unduly delay the determination of the action” or “prejudice the substantial rights of any party.” (CPLR 1013.) Another factor that may be considered is “whether, if intervention is refused, the applicant is likely to bring a separate action and then move for consolidation [a favored remedy today], and how that motion would likely be disposed of. If consolidation is perceived as inevitable, the court may as well permit intervention” (Siegel, NY Prac § 182, at 312 [4th ed]).
Applying these principles to the present case, the trial court, which has had this case before it since 1987, providently exercised its discretion and permitted intervention inasmuch as in a 1991 order, the court had provided for intervention by stating that “advocacy groups . . . can apply for interim relief on behalf of AFDC families threatened with eviction by the procedure already established in this case.” Moreover, the 1997 judgment implicitly allowed further intervention motions by continuing the interim relief system “until such time as a lawful shelter allowance is implemented,” and that ultimate determination is still being litigated. Further, intervention by permission (CPLR 1013) was appropriate, since the claims of the proposed intervenors-plaintiffs shared with those in the main action a “common question of law or fact” (id.), namely whether *186their shelter allowances, under a “successor program,” bear a reasonable relation to the costs of housing in New York City. The Commissioner does not set forth any prejudice that would ensue by the granting of intervention.
As to the majority’s emphasis on the supposed finality of the trial court’s August 9, 2002 order as being somehow determinative of the propriety of permissive intervention which was not sought until two months later, an issue we point out which is not raised by the Commissioner on his appeal, lack of finality had nothing to do with the issue of attorneys’ fees decided in that order, which issue had previously been severed and continued in the 1997 judgment. The Court of Appeals, in dismissing defendants’ motion for leave to appeal from our unanimous affirmance of the trial court’s 1997 judgment, found that our order lacked finality within the meaning of the Constitution, not because the question of attorneys’ fees had been left open, but because the trial court had ordered the Commissioner of Social Services (now the Commissioner of the State Office of Temporary and Disability Assistance) to “develop ... a proposed schedule of shelter allowances (for the Aid to Dependent Children program and any successor program) that bears a reasonable relation to the cost of housing in New York City and is designed to enable families to be kept together in a home-type setting.” The judgment further provided that “until such time as a lawful shelter allowance is implemented, the Commissioner is directed ... to provide interim relief to other eligible recipients of Aid to Dependent Children under the interim relief system established in this case.” At the time intervention was sought, the Commissioner had not complied with the court’s judgment and it was not until August 2003 that he adopted a new shelter allowance schedule for New York City families with children, the adequacy of which is presently sub judice before the trial court.
The orders entered on or about March 3, 2003, May 14, 2003 and September 26, 2003 must be modified to vacate their awards of attorneys’ fees. In a January 8, 2004 decision, this Court (3 AD3d 326 [2004], lv denied 3 NY3d 603 [2004]) reversed an order of the trial court, entered August 9, 2002, which awarded plaintiffs attorneys’ fees pursuant to 42 USC § 1988, on the ground that plaintiffs had abandoned their federal constitutional claims on appeal. In the aforementioned 2003 orders, the trial court awarded fees, based on its August 2002 determination. As the Commissioner points out, plaintiffs have waived and *187abandoned any opposition to his claim that the fee awards were improper and should be vacated.
Mazzarelli and Nardelli, JJ., concur with Buckley, P.J.; Andrias and Saxe, JJ., dissent in part in an opinion by Andrias, J.
Orders, Supreme Court, New York County, entered on or about March 3, 2003, May 14, 2003, September 26, 2003 and December 31, 2003, reversed, on the law and the facts, without costs, the motions of various parties to intervene as plaintiffs denied, and the intervention, injunction and attorneys’ fee orders vacated.